United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1241
                                  ___________

Erik Tweeton,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Cheri L. Frandrup; Kent N.             *
O’Grady; Paul J. Gorski; Jane          *      [UNPUBLISHED]
Doe; Jeffrey S. Bilcik; Jerome         *
L. Getz,                               *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: July 29, 2008
                               Filed: August 7, 2008
                                ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Erik Tweeton appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action arising from a May 2004 traffic stop. Having
conducted a thorough review of the record before the district court, see Larson v.
Kempker, 414 F.3d 936, 939 (8th Cir. 2005) (de novo review), we conclude that


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
summary judgment was proper. Contrary to Tweeton’s assertion, he was required to
offer evidence countering defendants’ supporting affidavits and other evidence, see
Fed. R. Civ. P. 56(e) (2006) (revised 2007) (to oppose properly supported summary
judgment motion, adverse party may not rely merely on allegations or denials, but
must set out specific facts--by affidavits or other evidence--showing genuine issue for
trial); Larson, 414 F.3d at 939 (nonmoving party must show existence of facts on
record creating genuine issue). Also, because his complaint was unverified, it could
not be considered as such evidence. Cf. Ward v. Moore, 414 F.3d 968, 970 (8th Cir.
2005) (where amended complaint was verified under penalty of perjury, it was
equivalent of affidavit and could serve as response to defendants’ summary judgment
motion). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-